PER CURIAM.
This is an appeal from a conviction and sentence on a charge of issuing a worthless check. Appellant seeks reversal on the ground that the trial judge, in a non-jury trial, adjudicated him guilty before his counsel had announced that he had rested his case, thereby depriving him of his right to present a closing argument.
We have reviewed the record and considered the point on appeal in the light of the holdings in Willoughby v. State, Fla.App.1967, 203 So.2d 10; Williams v. State, Fla.App.1967, 201 So.2d 484; Hall v. State, 119 Fla. 38, 160 So. 511. It is our conclusion that no reversible error has been made to appear.
Affirmed.